ACCEPTED
                                                                                                           2015-07842
                                                                                           FIRST COURT OF APPEALS
                                                                                                   HOUSTON, TEXAS
                                                                                                12/21/2015
                                                                                                11/25/2015 2:06:34
                                                                                                           1:57:36 PM
                                                                                                CHRISTOPHER PRINE
                                                                                                               CLERK

                                   CAUSE NO. 2015-07842

                                                                                FILED IN
HENRY RAWSON, JR. and SUSAN                     §            IN THE DISTRICT  COURT
                                                                       1st COURT OF APPEALS
RAWSON                                          §                           HOUSTON, TEXAS
                                                §                        12/21/2015 2:06:34 PM
v.                                              §            HARRIS    COUNTY,    TEXAS
                                                                         CHRISTOPHER     A. PRINE
                                                §                                 Clerk
                                                §
OXEA CORPORATION, et al                         §            190th JUDICIAL DISTRICT


                                    NOTICE OF APPEAL

       Plaintiffs Henry Rawson, Jr. and Susan Rawson (“Plaintiffs”), give notice that they are

appealing the following to the First or Fourteenth Court of Appeals at Houston, Texas:

       1.     Order Granting Oxea Corporation’s Traditional Summary Judgment Motion,

signed by the Court on September 1, 2015;

       2.     Order Granting Oxea Corporation’s No Evidence Summary Judgment Motion,

signed by the Court on September 1, 2015;

       3.     Order Granting Mundy Maintenance and Services, LLC’s Motion for Traditional

and No Evidence Summary Judgment, signed by the Court on September 1, 2015;

       4.     Order Granting Dashiell Corporation’s Motion for Traditional and No Evidence

Motion for Summary Judgment, signed by the Court on September 1, 2015;

       5.     Amended Order Granting Oxea Corporation’s No Evidence Summary Judgment

Motion and Traditional Summary Judgment Motion, signed by the Court on September 2, 2015;

       6.     Amended Order Granting Mundy Maintenance and Services, LLC’s Motion for

Traditional and No Evidence Summary Judgment, signed by the Court on September 2, 2015;
        7.       Amended Order Granting Defendant Dashiell Corporation’s Motion for

Traditional and No-Evidence Motion for Summary Judgment, signed by the Court on September

2, 2015 1; and

        8.       All prior and contemporaneous rulings that are merged into the preceding orders

and judgments, including but not limited to rulings on objections to evidence made in connection

with the summary judgment orders listed above and orders striking Plaintiffs’ Amended

Responses and Sur-Replies, as well as the overruling, by operation of law, 2 on November 16,

2015 of Rawson’s Motion for Reconsideration and Motion for New Trial Regarding Defendant

Oxea Corporation’s Hybrid Motion for Summary Judgment, Motion for Reconsideration and

Motion for New Trial Regarding Defendant Mundy Maintenance and Services, LLC’s Motion

for Traditional and No Evidence Summary Judgment, and Motion for Reconsideration and

Motion for New Trial Regarding Defendant Dashiell Corporation’s Traditional and No-Evidence

Motion for Summary Judgment.

        As required by the Local Rules Relating to Assignment of Related Cases and to Transfers

of Related Cases, I certify that no related appeal or original proceeding has been previously filed

in either the First or Fourteenth Court of Appeals.




1
  The Court signed the preceding Amended Orders (referenced in paragraphs 5, 6, and 7 above) on
September 2, 2015, granting Defendants Dashiell Corporation’s, Oxea Corporation’s, and Mundy
Maintenance and Services, LLC’s traditional and no-evidence summary judgment motions, and
dismissing with prejudice all of Plaintiffs’ claims challenged in those motions. Each Amended Order
further states: “Any new claims against [Defendant] raised in Plaintiffs’ Second Amended Petition filed
on August 31, 2015 are not dismissed under this Order.” However, no new substantive claims were made
in Plaintiffs’ Second Amended Petition against any Defendant. Therefore, the Court’s September 1 and 2,
2015 orders dispose of all of Plaintiffs’ claims against all parties in this case.
2
  On November 24, 2015, the Court signed three Orders denying Plaintiffs’ Motions for Reconsideration
and New Trial regarding the summary judgments granted in favor of Defendants Mundy Maintenance and
Services, LLC, Dashiell Corporation, and Oxea Corporation. Plaintiffs also challenge those orders via this
notice of appeal.

                                              Page 2 of 4
Date: November 25, 2015.

                               Respectfully submitted,

                               THE BUZBEE LAW FIRM
                                /s/ Anthony G. Buzbee
                               Anthony G. Buzbee
                               State Bar No. 24001820
                               tbuzbee@txattorneys.com
                               Peter K. Taaffe
                               State Bar No. 24003029
                               ptaaffe@attorneys.com
                               Christopher J. Leavitt
                               State Bar No. 24053318
                               cleavitt@txattorneys.com
                               JP Morgan Chase Tower
                               600 Travis, Ste. 7300
                               Houston, Texas 77002
                               Telephone: (713) 223-5393
                               Facsimile: (713) 223-5909

                               ALEXANDER DUBOSE
                               JEFFERSON & TOWNSEND LLP

                                 /s/ Wallace B. Jefferson
                               Wallace B. Jefferson
                               State Bar No. 00000019
                               wjefferson@adjtlaw.com
                               Anna M. Baker
                               State Bar No. 00791362
                               abaker@adjtlaw.com
                               515 Congress Ave., Suite 2350
                               Austin, Texas 78701
                               Telephone: (512) 482-9300
                               Facsimile: (512) 482-9303
                               ATTORNEYS FOR PLAINTIFF




                           Page 3 of 4
                                  CERTIFICATE OF SERVICE
       The undersigned certifies that, on November 25, 2015, Plaintiffs’ Notice of Appeal was

electronically filed with the Clerk of Court using eFile.TXCourts.gov the electronic filing system

which will send notification of such filing to the following:

Jeff Ray                                          Nicholas E. Zito
State Bar No. 16604400                            State Bar No. 22279500
jray@rmjfirm.com                                  nez@ramey-chandler.com
H.L. “Buddy” Socks                                RAMEY, CHANDLER, QUINN & ZITO, P.C.
State Bar No. 18819800                            One Bering Park
bsocks@rmjfirm.com                                750 Bering Drive, Suite 600
RAY, MCCHRISTIAN & JEANS, P.C.                    Houston, Texas 77057
700 N. St. Mary’s Street, Suite 800               Telephone: (713) 266-0074
San Antonio, Texas 78205                          Facsimile: (713) 266-1064
Telephone: (210) 341-3554
Facsimile: (210) 341-3557                         Counsel for Defendant OXEA Corporation

Counsel for Defendant Mundy
Maintenance and Services LLC

Jim Wetwiska
State Bar No. 00785223
jwetwiska@akingump.com
Holli Pryor-Baze
State Bar No. 24013357
hpryorbaze@akingump.com
AKIN GUMP STRAUSS HAUER & FELD LLP
1111 Louisiana Street, 4th Floor
Houston, Texas 77002
Telephone: (713) 220-5800
Facsimile: (713) 236-0822

Counsel for Defendant Dashiell Corporation




                                                      /s/ Wallace B. Jefferson
                                                      Wallace B. Jefferson




                                            Page 4 of 4